DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment

Applicant’s Amendments, filed 10/27/2021, to claims 1, 4, 6, 10, 14-15 acknowledged by Examiner. Additionally, applicant cancelled claims 3 and 8-9.
Claims 1-2, 4-7, 10-15 are now pending.
Response to Arguments
	
First Argument:
	Applicant asserts that the 112f of claims 2 and 14-15 is improper (Remarks Page 7).
	Examiner’s Response:
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant provides no argument as to how there is sufficient structure for the current phrases rejected under 112f, thus being spurious. Examiner maintains the 112f as the phrases “first connecting structure”, “second connecting structure”, “using object”, and “adsorption group” and “adsorption units” are all based on generic terms with functional language and lack structure thus causing these phrases to be interpreted under 112f.
Second Argument:
	Applicant asserts that the prior art of record does not disclose or teach the newly amended limitation of claims 1 and 14-15 of “the drawstring adopts a structure in which an insulating sheath wraps a core wire, a cross section of the core wire is capable of being 
	Examiner’s Response:
	Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. An updated rejection has been provided below necessitated by this new amended utilizing new prior art of Wyatt and Wyatt’908 in order to provide teachings for this new claim language.	

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS' as well as see previously attached relevant Foreign and NPL documents in the previous actions.
	Previous 112b of claims 12-13 withdrawn.
	Previous Drawing Objections have been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “first connecting structure” and “second connecting structure” in claim 2 in instant paragraph [0045] these may be any structures which fix two things together. “using object” (claims 14-15) which according to [0067] is a limb of the user wherein equivalents would be body parts of the user. “adsorption group” and “adsorption units” invoke 112f wherein these may be Velcro straps (hook and loop), electromagnets, and magnets [0009].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN203647549U) (See previously attached NPL machine translation, and see previously attached original document for Figure 1) in view of Boraas (US 20140039367 A1) in view of Capra (US 20150190262 A1) in view of Wyatt (WO 2018013188 A1) in view of Wyatt’908 (U.S. Patent Pub. No. 20170318908, henceforth Wyatt’908).
Regarding claim 1, Zhao discloses a splint (See Figure 1 and title “Nursing Splint”, thus being a splint), comprising: 

a splint adjustment device 1 (vertical plates 1) connected to the plurality of plates A (See Figure 1 and [0004, 0010] wherein the adjustment plate A attaches to hook holes 2 in the splint adjustment device 1) and configured to allow the plurality of plates A to move relatively close to each other or relatively away from each other (See Figure 1 and [0010, 0012-0014] wherein the holes 2 in the splint adjustment device 1 enable the plates A to be attached to any of the plurality of holes 2 such that the plates A may be configured to be moved closer to each other or away from each other), 
wherein at least one of the plurality of plates A comprises at least two split portions (See Figure 1 and [0006, 0011], wherein the adjustable plate A comprises two split portions in the form of main plate 4 and sub-plate 3), and the at least two split portions (3 and 4) are configured to be separated from each other or be combined with each other, so as to allow a space surrounded by the plurality of plates A to be opened or closed (See Figure 1 and [0011-0014] wherein the split portions 3 and 4 are connected via overall “belt buckle” structure such that they may combine (attach) or be separated (detach) from one another).

    PNG
    media_image1.png
    568
    589
    media_image1.png
    Greyscale

Zhao does not disclose wherein the splint adjustment device 1 comprises: a drawstring movably connected to the plurality of plates; and a drawstring drive device on one of the plurality of plates, connected to the drawstring and configured to be controllable to drive the drawstring, so that the drawstring is capable of being tightened or relaxed under a driving function of the drawstring drive device, to drive the plurality of plates to be relatively close to each other or relatively away from each other.
However, Boraas teaches an analogous splint 100 (see [0051] and Figure 6, brace 100) with an analogous plurality of plates 162/164 (See Figures 6-7) with an analogous splint adjustment device (combination of 140,142) connected to the analogous plurality of plates 162/164 and configured to allow the plurality of plates 162/164 to move relatively close to each other or relatively away from each other (see [0072-0074] and Figure 6, mechanical reel 140 
a drawstring 142 ([0072] and Figure 6, lace 142) movably connected to the plurality of plates 156,162,164 ([0087] and Figure 7, lace 142 is threaded through the channels 158 and the guides 165 of the wings 162, 164 so that they are able to be drawn in and tightened by turning the mechanical reel 140) ([0087] and Figures 6-7, wing 162, 164 and closure body 156); and 
a drawstring drive device 140 ([0072] and Figure 6, mechanical reel 140) on one of the plurality of plates 156,162,164 ([0087] and Figures 6-7, the mechanical reel 140 is attached to the appropriate component 102, 104 or alternatively to the closure body system 150, 152 wing 162, 164 or closure body 156) connected to the at least one drawstring 142 ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) and configured to be controllable to drive the at least one drawstring 142 ([0087], lace 142 is tightened by turning the mechanical reel 140) ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142), so that the drawstring 142 is capable of being tightened or relaxed under a driving function ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) of the drawstring drive device 140 to drive the plurality of plates 156,162,164 to be relatively close to each other or relatively away from each other ([0087] and Figure 7, wings 162,164 are able to be drawn in towards each other by turning the mechanical reel 140), wherein this system enables the plurality of plates of Boraas to be finely positioned and tightened for how the user desires around their leg (body part) (see [0087]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the splint adjustment device 1 (vertical plates 1) of Zhao to have the structure of the splint adjustment device (140,142) as taught by Boraas above in order to improve the splint of Zhao by enabling the plates A (See Annotated Figure 1 above) to be finely positioned and moved towards one another (See Boraas [0087]).

However, Capra further teaches an analogous splint 20 ([0022] and Figure 1, orthopedic brace 20) comprising a pulling force detection circuit ([0035], a potentiometer or other electronic device could be used to display the displacement of the strap. The tension in the lace may be measured via a tensiometer. In other embodiments, the distance or displacement of the lace or straps may be measured to calculate the applied tension. For example, a measuring scale may be coupled with the lace and/or reel assembly to visually display the lace or strap displacement), 
wherein the pulling force detection circuit ([0035], potentiometer, tensiometer, or a measuring scale is coupled with the lace to measure tension) is coupled to an analogous drawstring ([0035], lace) and is configured to detect a pulling force applied to the analogous drawstring ([0035], lace) (see [0035], the tension in the lace may be measured via a tensiometer), wherein this display enables a drawstring system to allow the user to repeatedly tighten the brace to a desired amount of pressure and tension thus enabling the user to always fit the drawstring in their desired way every time (see [0035]) (see [0035] wherein the display is provided on the reel assembly or knob assembly which is an analogous drawstring drive device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device and drawstrings 142 of Boraas as combined with Zhao to further include a pulling force detection circuit, as taught by Capra, in order to provide an improved splint with a displaying tension for allowing the user to repeatedly tighten the brace to a desired amount of pressure and tension thus enabling the user to always fit the drawstring in their desired way every time (Capra [0035]), wherein providing the circuit of Capra provides a display which is provided on “knob assembly”/ “reel assembly” (the 
Zhao in view of Boraas and Capra does not disclose the drawstring adopts a structure in which an insulating sheath wraps a core wire.
However, Wyatt teaches (Page 34, lines 5- 10, 29-32; Figure 47) an analogous splint (Page 35, lines 1-3, compression device which is wrapped around a user’s extremity for treatment of that extremity) with an analogous drawstring 1000 (Page 34, lines 5-6 and Figure 47, wire arrangement 1000) adopting a structure in which an insulating sheath 1003 (Page 34, lines 5- 10 and Figure 47, elastomeric sheath 1003 may be formed directly on or coated onto the SMA wire 1001, in which the elastic nature of the sheath material allows the sheath to expand and contract with the SMA wire) wraps a core wire (Page 34, lines 5-6 and Figure 47, shape memory allow, SMA, wire 1001 , such as a Nitinol wire).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the drawstring 142 of Zhao in view of Boraas and Capra, so that the drawstring has a sheath and core wire, as taught by Wyatt, in order to provide an improved splint with an enhanced drawstring in which the thermal conductivity, diffusivity and thermal mass of the sheath regulates the thermal energy leaving the core wire as well as the heat experienced by the user wearing the compression device (Wyatt, Page 34, lines 29-32).
Zhao in view of Boraas and Capra and Wyatt does not disclose a cross section of the core wire is capable of being deformed under the pulling force, so that a resistance value of the core wire changes, and the pulling force detection circuit is configured to detect the resistance value of the core wire and obtain a corresponding pulling force value by analyzing and calculating.

Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drawstring 142 and pulling force detection circuit of Zhao in view of Boraas, Capra, and Wyatt such that a cross section of the core wire is capable of being deformed under the pulling force, so that a resistance value of the core wire changes, and the pulling force detection circuit is configured to detect the resistance value of the core wire and obtain a corresponding pulling force value by analyzing and calculating, as taught by Wyatt’908, in order to provide an improved splint with a controller that computes a tension of the drawstring based on sensor signals measuring resistance changes of the drawstring with the ability to control tightening of the drawstring to a preferred tension via operation of the pulling force detection circuit (Wyatt’908, [0042]).
Regarding claim 2, Zhao in view of Boraas, Capra, Wyatt, and Wyatt’908 discloses the invention of claim 1 above.
Zhao further discloses wherein the at least two split portions (3 and 4) comprise a first split portion 4 and a second split portion 3 (See Figure 1), 
the first split portion 4 comprises a first connecting structure 6 (See Figure 1 and [0011], “buckle 6”), and the second split portion 3 comprises a second connecting structure 5 (See Figure 1 and [0011], “slots 5”), and 
the first connecting structure 6 is configured to be combined with the second connecting structure 5 (See Figure 1 and [0011-0012]), so as to fix a relative position between the first split portion 4 and the second split portion 3 (See Figure 1 and [0011-0013] wherein the buckle 6 and slots 5 buckle together to provide a rigid position connection between split portions 3 and 4, and further may also provide an adjustability between 3 and 4 to further fix a variety of “relative positions”).
Regarding claim 10, Zhao in view of Boraas in view of Capra in view Wyatt in view of Wyatt’908 discloses the invention of claim 1 above.
Capra further teaches further comprising a display (see modification above wherein the circuit included the “display”; see Capra [0035] wherein the pulling force detection circuit discussed above includes a display in the form of “a tab, counter, or dial that displays the amount of tension applied” or “a potentiometer or other electronic device could be used to display the displacement” or “the tension in the lace may be measured via a tensiometer” or “a measuring scale may be coupled with the lace and/or reel assembly to visually display the lace or strap displacement”), 
wherein the display is on one of the plurality of plates A (See Capra [0035] wherein the display is on the “the knob assembly”/“reel assembly” (drawstring drive device); and see combination with Boraas in claim 1 and Figure 7 of Boraas in which the drawstring drive device 140 is on plate 164 of the plurality of plates 164/162, thus Zhao as combined discloses that the drawstring drive device 140 of Boraas is on one of the plurality of plates A and this drawstring drive device 140 has been modified by Capra to include a display thus the display being “on” one of the plurality of plates A), 
the display is in signal connection with the pulling force detection circuit (see Capra [0035], tension indicator in signal connection with potentiometer, tensiometer, or measuring scale), and is configured to display a pulling force detection result of the pulling force detection circuit (Capra [0035], tension indicator that visually displays the amount of tension applied by the drawstrings (“lace”)).
Regarding claim 11, Zhao in view of Boraas in view of Capra in view Wyatt in view of Wyatt’908 discloses the invention of claim 10 above.
Firstly to reiterate, Zhao discloses two plates A (the plurality of plates A) made up of the split portions (3 and 4) (See Annotated Figure 1 and [0011]).

Thirdly, Zhao and Boraas as combined with Capra discloses (in claim 1 above, and further discussed in claim 10 above) a display placed on the drawstring drive device (on the analogous drawstring devices termed “knob assembly”/ “reel assembly”, Capra [0035]).
Thus as combined, the display from Capra and drawstring drive device 140 are placed on one of the plates A of Zhao opposite the other plate A.
So in totality, Zhao as modified by Boraas, Capra, Wyatt, Wyatt’908 discloses wherein the display (of Capra [0035] which is on the drawstring drive device) and the drawstring drive device 140 (of Boraas, which is on a plate 164 opposite another plate 162, Boraas Figure 7) are on a plate A (of Zhao) opposite to a plate (of Zhao) (See Annotated Figure 1 of Zhao) comprising the at least two split portions (3 and 4) (See Annotated Figure 1 wherein the plates A each include the split portions 3 and 4).

Regarding claim 14, Zhao discloses an operation method of a splint wherein the splint (See Figure 1 and title “Nursing Splint”, thus being a splint), comprises: 
a plurality of plates (See Annotated Figure 1 below, wherein these indicated plates are the “adjustable plates” as discussed in [0006, 0010-0011] wherein the “plate” herein is the combination of “main plate 4” and “sub-plate” 3, these are a plurality as there are a total of 2 plates, the plurality of plates made of main plate 4 and sub-plate 3 will henceforth be referenced with reference character A as seen in the Annotated Figure 1 below as well); and 
a splint adjustment device 1 (vertical plates 1) connected to the plurality of plates A (See Figure 1 and [0004, 0010] wherein the adjustment plate A attaches to hook holes 2 in the splint adjustment device 1) and configured to allow the plurality of plates A to move relatively close to 
wherein at least one of the plurality of plates A comprises at least two split portions (See Figure 1 and [0006, 0011], wherein the adjustable plate A comprises two split portions in the form of main plate 4 and sub-plate 3), and the at least two split portions (3 and 4) are configured to be separated from each other or be combined with each other, so as to allow a space surrounded by the plurality of plates A to be opened or closed (See Figure 1 and [0011-0014] wherein the split portions 3 and 4 are connected via overall “belt buckle” structure such that they may combine (attach) or be separated (detach) from one another).
Zhao does not disclose wherein the splint adjustment device 1 comprises: a drawstring movably connected to the plurality of plates; and a drawstring drive device on one of the plurality of plates, connected to the drawstring and configured to be controllable to drive the drawstring, so that the drawstring is capable of being tightened or relaxed under a driving function of the drawstring drive device, to drive the plurality of plates to be relatively close to each other or relatively away from each other.
However, Boraas teaches an analogous splint 100 (see [0051] and Figure 6, brace 100) with an analogous plurality of plates 162/164 (See Figures 6-7) with an analogous splint adjustment device (combination of 140,142) connected to the analogous plurality of plates 162/164 and configured to allow the plurality of plates 162/164 to move relatively close to each other or relatively away from each other (see [0072-0074] and Figure 6, mechanical reel 140 and lace 142 provide adjustment of distance/tightening of distance between plates 162/164) which comprises: 
a drawstring 142 ([0072] and Figure 6, lace 142) movably connected to the plurality of plates 156,162,164 ([0087] and Figure 7, lace 142 is threaded through the channels 158 and the 
a drawstring drive device 140 ([0072] and Figure 6, mechanical reel 140) on one of the plurality of plates 156,162,164 ([0087] and Figures 6-7, the mechanical reel 140 is attached to the appropriate component 102, 104 or alternatively to the closure body system 150, 152 wing 162, 164 or closure body 156) connected to the at least one drawstring 142 ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) and configured to be controllable to drive the at least one drawstring 142 ([0087], lace 142 is tightened by turning the mechanical reel 140) ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142), so that the drawstring 142 is capable of being tightened or relaxed under a driving function ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) of the drawstring drive device 140 to drive the plurality of plates 156,162,164 to be relatively close to each other or relatively away from each other ([0087] and Figure 7, wings 162,164 are able to be drawn in towards each other by turning the mechanical reel 140), wherein this system enables the plurality of plates of Boraas to be finely positioned and tightened for how the user desires around their leg (body part) (see [0087]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the splint adjustment device 1 (vertical plates 1) of Zhao to have the structure of the splint adjustment device (140,142) as taught by Boraas above in order to improve the splint of Zhao by enabling the plates A (See Annotated Figure 1 above) to be finely positioned and moved towards one another (See Boraas [0087]).
As combined, Zhao and Boraas does not disclose a pulling force detection circuit, wherein the pulling force detection circuit is coupled to the drawstring and is configured to detect a pulling force applied to the drawstring.

wherein the pulling force detection circuit ([0035], potentiometer, tensiometer, or a measuring scale is coupled with the lace to measure tension) is coupled to an analogous drawstring ([0035], lace) and is configured to detect a pulling force applied to the analogous drawstring ([0035], lace) (see [0035], the tension in the lace may be measured via a tensiometer), wherein this display enables a drawstring system to allow the user to repeatedly tighten the brace to a desired amount of pressure and tension thus enabling the user to always fit the drawstring in their desired way every time (see [0035]) (see [0035] wherein the display is provided on the reel assembly or knob assembly which is an analogous drawstring drive device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device and drawstrings 142 of Boraas as combined with Zhao to further include a pulling force detection circuit, as taught by Capra, in order to provide an improved splint with a displaying tension for allowing the user to repeatedly tighten the brace to a desired amount of pressure and tension thus enabling the user to always fit the drawstring in their desired way every time (Capra [0035]), wherein providing the circuit of Capra provides a display which is provided on “knob assembly”/ “reel assembly” (the analogous drawstring drive device, see Capra [0035]) in order to provide the user with the detected pull force which as provided herein would then be provided on the drawstring drive device 140 of Boraas (see Boraas [0073]).

However, Wyatt teaches (Page 34, lines 5- 10, 29-32; Figure 47) an analogous splint (Page 35, lines 1-3, compression device which is wrapped around a user’s extremity for treatment of that extremity) with an analogous drawstring 1000 (Page 34, lines 5-6 and Figure 47, wire arrangement 1000) adopting a structure in which an insulating sheath 1003 (Page 34, lines 5- 10 and Figure 47, elastomeric sheath 1003 may be formed directly on or coated onto the SMA wire 1001, in which the elastic nature of the sheath material allows the sheath to expand and contract with the SMA wire) wraps a core wire (Page 34, lines 5-6 and Figure 47, shape memory allow, SMA, wire 1001 , such as a Nitinol wire).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the drawstring 142 of Zhao in view of Boraas and Capra, so that the drawstring has a sheath and core wire, as taught by Wyatt, in order to provide an improved splint with an enhanced drawstring in which the thermal conductivity, diffusivity and thermal mass of the sheath regulates the thermal energy leaving the core wire as well as the heat experienced by the user wearing the compression device (Wyatt, Page 34, lines 29-32).
Zhao in view of Boraas and Capra and Wyatt does not disclose a cross section of the core wire is capable of being deformed under the pulling force, so that a resistance value of the core wire changes, and the pulling force detection circuit is configured to detect the resistance value of the core wire and obtain a corresponding pulling force value by analyzing and calculating.
However, Wyatt’908 teaches an analogous splint (See Figure 1, shoe splints a foot of a user [0006]) with an analogous drawstring 15 (See Figure 2 and [0040], shape memory alloy SMA Nitinol wire 15 is construed as an analogous drawstring comprising a wire) being a further analogous “core wire” ([0040], shape memory alloy SMA Nitinol wire 15 is an analogous core 

As combined with Boraas, Capra, Wyatt and Wyatt’908, Zhao further discloses the operation method comprises: 
separating the at least two split portions (3 and 4) from each other (see [0011-0014] wherein the split portions 3 and 4 are connected to each other via a buckling structure such that 3 and 4 may definitively loosen in distance which is a form of “separating” as Merriam Webster, https://www.merriam-webster.com/dictionary/separating, offers a definition of “to go in different directions” wherein loosening causes the split portions to go in different directions), and 
allowing a using object (body part) to get into a space surrounded by the plurality of plates A through an opening formed by separating the at least two split portions (3 and 4) (see Figure 1 and [0011-0014] wherein a body part may be surrounded by the plurality of plates A and the resultant ring structure of the device as a whole, wherein this “opening” is the central aperture/hole as seen in Figure 1 which is may be enlarged via loosening/separating of split portions 3 and 4 thus “forming it”); 
combining the at least two split portions (3 and 4) with each other (See Figure 1 and [0011-0014] wherein split portions 3 and 4 may be “tightened” which as seen in Figure 1 would cause the split portions 3 and 4 to further overlap and thus further combine); and 

Regarding claim 15, Zhao discloses an operation method of a splint wherein the splint (See Figure 1 and title “Nursing Splint”, thus being a splint), comprises: 
a plurality of plates (See Annotated Figure 1 below, wherein these indicated plates are the “adjustable plates” as discussed in [0006, 0010-0011] wherein the “plate” herein is the combination of “main plate 4” and “sub-plate” 3, these are a plurality as there are a total of 2 plates, the plurality of plates made of main plate 4 and sub-plate 3 will henceforth be referenced with reference character A as seen in the Annotated Figure 1 below as well); and 
a splint adjustment device 1 (vertical plates 1) connected to the plurality of plates A (See Figure 1 and [0004, 0010] wherein the adjustment plate A attaches to hook holes 2 in the splint adjustment device 1) and configured to allow the plurality of plates A to move relatively close to each other or relatively away from each other (See Figure 1 and [0010, 0012-0014] wherein the holes 2 in the splint adjustment device 1 enable the plates A to be attached to any of the plurality of holes 2 such that the plates A may be configured to be moved closer to each other or away from each other), 
wherein at least one of the plurality of plates A comprises at least two split portions (See Figure 1 and [0006, 0011], wherein the adjustable plate A comprises two split portions in the form of main plate 4 and sub-plate 3), and the at least two split portions (3 and 4) are configured to be separated from each other or be combined with each other, so as to allow a space surrounded by the plurality of plates A to be opened or closed (See Figure 1 and [0011-0014] wherein the split portions 3 and 4 are connected via overall “belt buckle” structure such that they may combine (attach) or be separated (detach) from one another).

However, Boraas teaches an analogous splint 100 (see [0051] and Figure 6, brace 100) with an analogous plurality of plates 162/164 (See Figures 6-7) with an analogous splint adjustment device (combination of 140,142) connected to the analogous plurality of plates 162/164 and configured to allow the plurality of plates 162/164 to move relatively close to each other or relatively away from each other (see [0072-0074] and Figure 6, mechanical reel 140 and lace 142 provide adjustment of distance/tightening of distance between plates 162/164) which comprises: 
a drawstring 142 ([0072] and Figure 6, lace 142) movably connected to the plurality of plates 156,162,164 ([0087] and Figure 7, lace 142 is threaded through the channels 158 and the guides 165 of the wings 162, 164 so that they are able to be drawn in and tightened by turning the mechanical reel 140) ([0087] and Figures 6-7, wing 162, 164 and closure body 156); and 
a drawstring drive device 140 ([0072] and Figure 6, mechanical reel 140) on one of the plurality of plates 156,162,164 ([0087] and Figures 6-7, the mechanical reel 140 is attached to the appropriate component 102, 104 or alternatively to the closure body system 150, 152 wing 162, 164 or closure body 156) connected to the at least one drawstring 142 ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142) and configured to be controllable to drive the at least one drawstring 142 ([0087], lace 142 is tightened by turning the mechanical reel 140) ([0087] and Figure 6, the mechanical wheel 140 allows for precise tightening of the lace 142), so that the drawstring 142 is capable of being tightened or relaxed under a driving function ([0087] and Figure 6, the mechanical wheel 140 allows for precise 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the splint adjustment device 1 (vertical plates 1) of Zhao to have the structure of the splint adjustment device (140,142) as taught by Boraas above in order to improve the splint of Zhao by enabling the plates A (See Annotated Figure 1 above) to be finely positioned and moved towards one another (See Boraas [0087]).
As combined, Zhao and Boraas does not disclose a pulling force detection circuit, wherein the pulling force detection circuit is coupled to the drawstring and is configured to detect a pulling force applied to the drawstring.
However, Capra further teaches an analogous splint 20 ([0022] and Figure 1, orthopedic brace 20) comprising a pulling force detection circuit ([0035], a potentiometer or other electronic device could be used to display the displacement of the strap. The tension in the lace may be measured via a tensiometer. In other embodiments, the distance or displacement of the lace or straps may be measured to calculate the applied tension. For example, a measuring scale may be coupled with the lace and/or reel assembly to visually display the lace or strap displacement), 
wherein the pulling force detection circuit ([0035], potentiometer, tensiometer, or a measuring scale is coupled with the lace to measure tension) is coupled to an analogous drawstring ([0035], lace) and is configured to detect a pulling force applied to the analogous drawstring ([0035], lace) (see [0035], the tension in the lace may be measured via a tensiometer), wherein this display enables a drawstring system to allow the user to repeatedly 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device and drawstrings 142 of Boraas as combined with Zhao to further include a pulling force detection circuit, as taught by Capra, in order to provide an improved splint with a displaying tension for allowing the user to repeatedly tighten the brace to a desired amount of pressure and tension thus enabling the user to always fit the drawstring in their desired way every time (Capra [0035]), wherein providing the circuit of Capra provides a display which is provided on “knob assembly”/ “reel assembly” (the analogous drawstring drive device, see Capra [0035]) in order to provide the user with the detected pull force which as provided herein would then be provided on the drawstring drive device 140 of Boraas (see Boraas [0073]).
Zhao in view of Boraas and Capra does not disclose the drawstring adopts a structure in which an insulating sheath wraps a core wire.
However, Wyatt teaches (Page 34, lines 5- 10, 29-32; Figure 47) an analogous splint (Page 35, lines 1-3, compression device which is wrapped around a user’s extremity for treatment of that extremity) with an analogous drawstring 1000 (Page 34, lines 5-6 and Figure 47, wire arrangement 1000) adopting a structure in which an insulating sheath 1003 (Page 34, lines 5- 10 and Figure 47, elastomeric sheath 1003 may be formed directly on or coated onto the SMA wire 1001, in which the elastic nature of the sheath material allows the sheath to expand and contract with the SMA wire) wraps a core wire (Page 34, lines 5-6 and Figure 47, shape memory allow, SMA, wire 1001 , such as a Nitinol wire).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the drawstring 142 of Zhao 
Zhao in view of Boraas and Capra and Wyatt does not disclose a cross section of the core wire is capable of being deformed under the pulling force, so that a resistance value of the core wire changes, and the pulling force detection circuit is configured to detect the resistance value of the core wire and obtain a corresponding pulling force value by analyzing and calculating.
However, Wyatt’908 teaches an analogous splint (See Figure 1, shoe splints a foot of a user [0006]) with an analogous drawstring 15 (See Figure 2 and [0040], shape memory alloy SMA Nitinol wire 15 is construed as an analogous drawstring comprising a wire) being a further analogous “core wire” ([0040], shape memory alloy SMA Nitinol wire 15 is an analogous core wire having the specified conductive material) and an analogous pulling force detection circuit 36 (see [0042], sensor 36 configured to sense a condition of the cable or wire 15 from which the change in length of the wire can be determined) coupled to the analogous drawstring 15 (see [0040-0042] and Figure 4, nitinol wire 15 is in sliding contact with the electrical contacts 30 connected to a controller 32 with a sensor 36, such that the nitinol wire 15 is coupled to the sensor 36 via the controller 32); the pulling force detection circuit 36 is analogously able to detect pulling force in the drawstring 15 ([0042], the sensor 36 is configured to measure the resistance of the Nitinol wire 15; since the resistance of the Nitinol wire changes as its length changes, the measured resistance can provide an accurate indication of the change in length; the controller 32 can incorporate software or firmware configured to translate this measured change in length to a baseline tension value from which future changes in tension can be determined) ([0040], the Nitinol wire 15 can be “pre-tensioned” by applying a small current to the 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drawstring 142 and pulling force detection circuit of Zhao in view of Boraas, Capra, and Wyatt such that a cross section of the core wire is capable of being deformed under the pulling force, so that a resistance value of the core wire changes, and the pulling force detection circuit is configured to detect the resistance value of the core wire and obtain a corresponding pulling force value by analyzing and calculating, as taught by Wyatt’908, in order to provide an improved splint with a controller that computes a tension of the drawstring based on sensor signals measuring resistance changes of the drawstring with the ability to control tightening of the drawstring to a preferred tension via operation of the pulling force detection circuit (Wyatt’908, [0042]).
As combined with Boraas, Capra, Wyatt and Wyatt’908, Zhao further discloses the operation method comprises: 

separating the at least two split portions (3 and 4) from each other (see [0011-0014] wherein the split portions 3 and 4 are connected to each other via a buckling structure such that 3 and 4 may definitively “loosen” in distance which is a form of “separating” as Merriam Webster, https://www.merriam-webster.com/dictionary/separating, offers a definition of “to go in different directions” wherein loosening causes the split portions to go in different directions);
and allowing the using object (body part) to move out of the space surrounded by the plurality of plates A through an opening formed by separating the at least two split portions (3 and 4) (see Figure 1 and [0010-0014] wherein a body part may be surrounded by the plurality of plates A and the resultant ring structure of the device as a whole, and see wherein as discussed above the split portions 3 and 4 may be loosened and thus “separated” wherein this causes the central space of the device as seen in Figure 1 to enlarge thus allowing the “using object” (body part) to move out of this space via removal of the device).
Claims 4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN203647549U) (See previously attached NPL machine translation, and see previously attached original document for Figure 1) in view of Boraas (US 20140039367 A1) in view of Capra (US 20150190262 A1) in view of Wyatt (WO 2018013188 A1) in view of Wyatt’908 (U.S. Patent Pub. No. 20170318908, henceforth Wyatt’908) in view of Schneider (US 5630258 A).
Regarding claim 4, Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 discloses the invention of claim 2 above.
Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 is further silent on a material of the first connecting structure 4 or a material of the second connecting structure 3 comprises a permanent magnet or an electromagnet.
However, Schneider teaches an analogous buckle (See Figures 1-4 and title, even further analogous to Zhao as seen in Figures 1-2 wherein there is an analogous slot 11 for receiving a buckle 12, see Zhao [0011]) wherein the buckle 12 comprises magnets and slot 11 comprises permanent magnets (See Col. 2 line 60 - Col. 3 line 4) in order to improve the buckle structure with magnets ensures the buckle connection will never be accidently dislodged (See Abstract of Schneider).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first connecting structure 4 and the second connecting structure 3 from Zhao as modified by Boraas, Capra, Wyatt, and Wyatt’908 to include permanent magnets (thus a material of these being a permanent magnets) as taught by Schneider in order to improve the buckle mechanism of Zhao by ensuring the buckle connection will never be accidently dislodged (See Abstract of Schneider).
Regarding claim 12, Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 discloses the invention of claim 1 above.
Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 is silent on comprising at least one magnetic component, wherein the at least one magnetic component is disposed on at least one plate of the plurality of plates according to a second predetermined pattern.

Furthermore Schneider teaches an analogous buckle (See Figures 1-4 and title, even further analogous to Zhao as seen in Figures 1-2 wherein there is an analogous slot 11 for receiving a buckle 12, see Zhao [0011]) wherein the buckle 12 comprises magnets and slot 11 comprises permanent magnets (See Col. 2 line 60 - Col. 3 line 4) in order to improve the buckle structure with magnets ensures the buckle connection will never be accidently dislodged (See Abstract of Schneider).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first connecting structure 4 and the second connecting structure 3 from Zhao as modified by Boraas, Capra, Wyatt, and Wyatt’908 to be formed of permanent magnets as taught by Schneider in order to improve the buckle mechanism of Zhao by ensuring the buckle connection will never be accidently dislodged (See Abstract of Schneider), thus Zhao as combined comprises at least one magnetic component (buckle 6 and slots 5 are magnetic), wherein the at least one magnetic component is disposed on at least one plate of the plurality of plates A (See Annotated Figure 1 wherein each plate A includes these buckles 6 and slots 5) according to a second predetermined pattern (See Annotated Figure 1 wherein buckle 6 and slots 5 are implicitly placed in a pattern which thus may be called a “second predetermined pattern”).
Regarding claim 13, Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 in view of Schneider discloses the invention of claim 13 above.
Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 as modified by Schneider discloses wherein the at least one magnetic component 5/6 comprises a permanent magnet or an electromagnet (permanent magnet, see combination above in claim 12).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN203647549U) (See previously attached NPL machine translation, and see previously attached original document for Figure 1) in view of Boraas (US 20140039367 A1) in view of Capra (US 20150190262 A1) in view of Wyatt (WO 2018013188 A1) in view of Wyatt’908 (U.S. Patent Pub. No. 20170318908, henceforth Wyatt’908) in view of Feinstein (US 20180008449 A1).
Regarding claim 5, Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 discloses the invention of claim 1 above.
Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 does not disclose wherein at least one of the plurality of plates A (See Annotated Figure 1 of Zhao above) comprising the at least two split portions (3 and 4) comprises at least one group of adsorption components, the at least one group of adsorption components comprises a plurality of adsorption units, the plurality of adsorption units are respectively on each of the at least two split portions (3 and 4), and the adsorption components are configured to enable the at least two split portions (3 and 4) to combine with each other.
However, Zhao does disclose that the two split portions 3 and 4 are configured to combine with each other (See Figure 1 and [0011]) in a wrapping and annular ring like fashion (see [0014]), and wherein these split portions 3 and 4 are essentially the same as ends of sleeve that mate with one another functionally (See Figure 1).
Furthermore, Feinstein teaches an analogous splint (see title) (See Figures 10A-10B) which rings/wraps around a body part of the user (waist in this case, see Figures 10A-10B) wherein there are ends that mate in order to form an analogous annular ring to wrap around the user (See Figures 10A-10B) wherein these ends are provided with at least one group of adsorption components 113 and 114 (See Figures 10A-10B, and see [0049]), the at least one group of adsorption components comprises a plurality of adsorption units (See Figures 10A-10B wherein these comprise a plurality of magnets for each group 113 and 114 which are adsorption 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the attachment ends of the split portions 3 and 4 from Zhao as modified by Boraas, Capra, Wyatt, and Wyatt’908 (which combine, see Figure 1 of Zhao) with the at least one group of adsorption components 113/114 with the plurality of adsorption units (magnets) as taught by Feinstein in order to improve the annular splint shape of Zhao by making it easier to combine the split portions 3 and 4 as according to Feinstein these adsorption units (magnets) make the invention easier to operate (open/close/combine/attach/detach) with a single hand or hand free (See Feinstein [0049]).
Regarding claim 6, Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 in view of Feinstein discloses the invention of claim 5 above.
Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 as modified by Feinstein discloses wherein the adsorption units comprise permanent magnets or electromagnets (permanent magnets, see Feinstein [0048], see combination in claim 5 above).
Regarding claim 7, Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 in view of Feinstein discloses the invention of claim 5 above.
Zhao in view of Boraas in view of Capra in view of Wyatt in view of Wyatt’908 as modified by Feinstein discloses wherein the adsorption units comprise permanent magnets or electromagnets (permanent magnets, see Feinstein [0048], see combination in claim 5 above), and the adsorption units (magnets of groups 113/114 [0048-0049]) are disposed at predetermined positions of the split portions 3 and 4 according to a first predetermined pattern (See Feinstein Figures 10A-10B wherein these units of 113/114 are placed spaced up and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/11/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/11/2022